DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
Support for the amendments to claim 1 can be found in pages 2-4 of Applicant’s filed specification.
The amendments to the claims have been entered.

Response to Arguments
Applicant’s arguments, see Remarks Page 5, filed 074/05/2022, with respect to the rejection of claim 5 under 35 U.S.C. 112(b) have been fully considered. The rejection has been withdrawn in light of the amendments to claim 5.
Applicant’s arguments with respect to claims 1-3, 5-9, 12-14, and 16-21 have been considered but are moot due to the amendment to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 12-14, 17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gow et al (US 20030232239 A1) in view of Figus (US 20110209864 A1) as evidenced by Grosser et al (US 20210172593 A1).
Regarding claims 1 and 21, Gow discloses a system (monoblock battery case 800 in Figs. 8A-8B) comprising: a fluid (coolant), an electrical component (electrochemical cells), a plurality of panels coupled, both fluidly and mechanically, to form a structure that is arranged around and thermally coupled to the electrical component (side walls 813 and end walls 815 in Fig. 8B), each one of the plurality of panels panel comprising a plurality network of interconnected passages configured to convey the fluid around the respective panel (coolant channels in the partitions, fluid pathways 845 in Fig. 8B, side wall flow channels, “This creates an interconnected network of coolant channels that can circulate the coolant throughout the battery case” P110, P102-103, 112, 119).
However, Gow does not disclose the fluid is a working fluid comprising both liquid and gaseous phases, the panels providing an isothermal surface, the plurality of panels being arranged to form a hermetically sealed system, the working fluid being configured to passively circulate around the sealed system through evaporation of the liquid at a first location of the sealed system and condensation of the liquid at a second location of the sealed system to communicate heat energy around the sealed system, or a heat exchanger mechanism in thermal communication with at least one of the plurality of panels so as to communicate heat energy to and/or from the electrical component via the plurality of panels in an isothermal manner.
Figus discloses a thermal control device comprising at least one network of capillary heat pipes (Abstract). Figus discloses a generally flat network (network 70 in Fig. 7, network 30 in Fig. 4a) including two groups (31a-d and 31e-I in Fig. 4a) of interconnected heat pipes (71 in Fig. 7, P71, 106). Figus teaches the network can be placed in direct heat exchange with one or more heat sources (72a-c in Fig. 7) such that heat exchange is established between each heat source and the elements of the network (P106-107). Figus teaches the network can thus efficiently collect the heat produced by one, several, or all the heat sources and establish a homogeneous temperature for the whole assembly (P106, establishing a homogenous temperature for the whole assembly would make the panels an isothermal surface, also drawn to claim 21).
Figus teaches when cooling at least one of the heat sources placed in contact with the network of heat pipes, an evaporation zone of a fluid loop is placed in thermal contact with the network (P114). Figus teaches the heat transmitted by the heat sources to the network is transferred in the evaporation zone (74 in Fig. 7) to a fluid of the fluid loop (73 in Fig. 7), which is vaporized and flows in the vapor phase to the condensation zone (75 in Fig. 7), where this heat is transferred by condensation of the fluid in the loop to a radiator (76 in Fig. 7) which releases it to the heat sink of the surrounding space (P114). Figus teaches the device can also use a reverse mode to heat cold sources (P115).
Figus teaches at least a portion of a two- or three-dimensional network of heat pipes can advantageously be integrated into the mass of a structure for which the temperature may need to be actively controlled, and this structure can be a supporting structure to which at least one heat source and/or at least one cold source is/are attached (P117).
While Figus does not explicitly disclose the network forms a hermetically sealed system, Grosser teaches “Heat pipes comprise a hermetically encapsulated volume in the form of a pipe, with in each case one end facing the heat source and one end facing the heatsink” (P7). Therefore, the skilled artisan would realize the network of heat pipes of Figus would be hermetically sealed.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gow with the network of heat pipes as disclosed by Figus to provide the system with a working fluid comprising both liquid and gaseous phases, the panels providing an isothermal surface, the plurality of panels being arranged to form a hermetically sealed system,  the working fluid being configured to passively circulate around the sealed system through evaporation of the liquid at a first location of the sealed system and condensation of the liquid at a second location of the sealed system to communicate heat energy around the sealed system, given that Figus teaches the network of heat pipes can be advantageously be integrated into the mass of a structure for which the temperature may need to be actively controlled.

Regarding claim 2, Gow discloses wherein, for each of the plurality of panels, the plurality of passages comprises one or more primary passages (passages in side walls 815 and partitions in Fig. 8B) and one or more secondary passages (8 rectangular passages in the middle of the side wall provided by the indention of side walls 813 and wall cover 810 in Figs. 8A-8B, P112).

Regarding claim 3, Gow discloses wherein the one or more primary passages extend in a direction perpendicular to a direction in which the one or more secondary passages extend (see Figs. 8A-8B).

Regarding claim 5, Gow discloses wherein the plurality of panels are arranged to surround the electrical component (P104, see Figs 8A-8B).

Regarding claim 6, Gow discloses wherein the plurality of panels are arranged to form a box defining a cavity in which the electrical component is located (P104, see Figs 8A-8B).

Regarding claim 7, Gow discloses wherein the plurality of panels are fluidly coupled to one another through the primary passages (see Figs 8A-8B).

Regarding claim 8, Gow discloses wherein the primary passages are fluidly coupled through respective joining members (wall covers 810 in Fig. 8A), each joining member having one or more passages of a cross-sectional area greater than a cross-sectional area of the primary passages (2 taller (height) passages at the far right side and far left side of the side wall provided by the indention of side walls 813 and wall cover 810 in Figs. 8A-8B, P112).

Regarding claim 9, Gow discloses wherein the joining members are further arranged to mechanically couple the plurality of panels (wall covers 810 is attached to side walls 813, which is attached to the partitions, and side walls 815 therefore it can be said it mechanically couples the panels together)

Regarding claim 12, Gow discloses wherein a coolant can be water (P67). One of ordinary skill in the art would recognize that water comprises both a liquid and a gaseous phase and would work in the system of modified Gow.

Regarding claim 13, Gow discloses wherein the electrical component is a battery (electrochemical cell).

Regarding claim 17, Gow discloses wherein a coolant can be a water/glycol mixture (P67). One of ordinary skill in the art would recognize that a water/glycol mixture is a phase-change material known to work in heat pipes and would work in the system of modified Gow as a refrigerant.

Regarding claim 19, Gow discloses there exists a need in the art for a battery design which reduces the overall weight thereof and incorporates the necessary thermal management needed for successful operation in electric and hybrid vehicles, without reducing its energy storage capacity or power output (P9). Gow discloses one such battery design is a monoblock battery (P9).
Therefore it would have been obvious to utilize the system of modified Gow within a vehicle, given that Gow is drawn to improving battery designs for electric/hybrid vehicles.

Regarding claim 20, Gow discloses wherein the plurality of panels are directly coupled (see Figs. 1A-1B and 8A-8B).

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gow et al (US 20030232239 A1) in view of Figus (US 20110209864 A1) as applied to claim 1, and further in view of and further in view of Tsukamoto et al (US 8704485 B1).
Regarding claim 14 and 16, modified Gow discloses the second fluid is a cooling fluid (fluid of fluid loop 73 in Fig. 7 of Figus), and a low temperature storage device configured to provide the cooling fluid (cold source/radiator 76 in Fig. 7 of Figus, Figus P114). However, modified Gow does not meet the limitation wherein the system further comprises one or more fluid pumps arranged to pump a second fluid through the heat exchanger or wherein in an active cooling mode of operation, the one or more fluid pumps are arranged to pump the cooling fluid through a second inlet of the heat exchanger.
Tsukamoto teaches a battery pack module (2 in Fig. 3B) including a case with a temperature control device (52 in Fig. 3B, C8 / L15-20). Tsukamoto teaches the temperature control device can be a cooling plate that can absorb and disperse heat (C9 / L1-10). Tsukamoto teaches that when the temperature control device is a cooling plate, conduits can extend through the cooling plate for carrying cooling fluid through the cooling plate, and the cooling fluid can serve to carry heat from the cooling plate (C9 / L19-23). Tsukamoto also teaches the case can hold a reservoir for the cooling fluid and/or a pump for transporting the cooling fluid into and out of the conduit (C9 / L28-30). While Tsukamoto does not explicitly disclose an “inlet” into the conduit, one of ordinary skill in the art would recognize that in order for a pump to send the cooling fluid into the cooling plate, the plate would have to have an inlet. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Tsukamoto within the system of modified Gow and substituted the heat exchanger of modified Gow with a cooling plate with cooling fluid, a reservoir to hold the cooling fluid, and a pump for transporting the cooling fluid as taught by Tsukamoto to provide one or more fluid pumps arranged to pump a second fluid through the heat exchanger, wherein the second fluid is a cooling fluid, and the system further comprising a low temperature storage device configured to provide the cooling fluid, wherein in an active cooling mode of operation, the one or more fluid pumps are arranged to pump the cooling fluid through a second inlet of the heat exchanger with the expectation that the system of modified Gow would still be able to be cooled. This modification would also be made because the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gow et al (US 20030232239 A1) in view of Figus (US 20110209864 A1) as applied to claim 1, and further in view of Kossakovski et al (US 20160240903 A1).
Regarding claim 18, modified Gow does not meet the limitation wherein the heat exchanger mechanism comprises a thermoelectric device.
Kossakovski teaches thermal management can reduce incidences of overheating, overcooling, and electrical device degradation (P7). Kossakovski teaches battery thermal management systems (BTMS) can be used to control temperatures and monitor conditions of batteries and arrays of batteries to prevent battery failure and/or safety related failure (P69). Kossakovski teaches a BTMS that can be integrated with an enclosure wherein the at least one battery or battery cell is contained and can include one or more thermoelectric devices (P71, 111). Kossakovski teaches thermoelectric systems can be operated in either heating/cooling or power generation modes (P53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Kossakovski and substituted the heat sink as the heat exchanger mechanism of modified Gow with the BTMS including a thermoelectric device, as taught by Kossakovski, in order to provide a heat exchanger mechanism comprising a thermoelectric device with the expectation that it would allow for heating or cooling of the system and reduce incidences of overheating, overcooling, and electrical device degradation to help avoid battery failure and increase battery safety. This modification would also be made because the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.G.B./Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729